ORDER

PER CURIAM.
Patricia Ferguson (“Wife”) appeals from the judgment of the trial court denying her motion for new trial following entry of a judgment dissolving her marriage to Albert Ferguson (“Husband”).1
We have reviewed the briefs of the parties and the record on appeal and find no error of law. We have, however, provided the parties with a brief memorandum opinion, for their use only, explaining the reason for our decision. The judgment is affirmed pursuant to Rule 84.16(b).

. Husband died on June 17, 2001 while this appeal was pending. His estate was substituted as Respondent.